UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
WAYNE ISAACS,                                                   :
                                                                :   17-cv-03957-ARR-SMG
                          Cross-Claimant,                       :   17-cv-04315-ARR-SMG
                                                                :
        -against-                                               :
                                                                :
THE CITY OF NEW YORK,                                           :   OPINION & ORDER
                                                                :
                          Cross-Defendant.                      :
                                                                :
--------------------------------------------------------------- X

ROSS, United States District Judge:

        The City of New York (“the City”), a defendant in these two civil rights actions, moves to

dismiss four claims brought against it by cross-claimant Wayne Isaacs, a New York City police

officer. Both lawsuits were filed by the relatives and survivors of Delrawn Small, a young man

who was fatally shot by Isaacs on July 4, 2016, in Brooklyn, New York. In October 2018, I

dismissed all of plaintiffs’ then-existing claims against the City after I held that neither set of

plaintiffs alleged sufficient facts to state a claim for Monell liability, respondeat superior liability,

or negligent hiring, training, or supervision. The City now argues that Isaacs’s cross-claims, which

seek indemnification and damages from the City pursuant to several legal theories, must also be

dismissed. For the following reasons, the City’s motion is granted in part and denied in part.

                                              BACKGROUND
        On July 3, 2016, Wayne Isaacs was employed as an officer with the New York City Police

Department. Answer ¶¶ 118, 120, Case No. 17-cv-04315, ECF No. 37.1 That day, he worked a


1 The facts described here are drawn from Isaacs’s answers to the plaintiffs’ first amended
complaints in Albert v. City of New York and Small v. City of New York. See Answer, Case No. 17-
cv-04315, ECF No. 37; Answer, Case No. 17-cv-03957, ECF No. 30. Because both answers
contain identical factual allegations pertaining to Isaacs’s claims against the City, all citations to
                                                        1
shift at the 79th precinct in Brooklyn from 3:00 P.M. until 11:35 P.M. Id. ¶¶ 119–21. At 11:55

P.M., soon after his shift ended, he left the precinct in his personal vehicle. Id. ¶ 121. Eventua lly,

while he was headed east on Atlantic Avenue, Isaacs came to a stop at a red traffic light at the

intersection of Atlantic and Bradford Street. Id. ¶¶ 123–24. Atlantic Avenue has three eastbound

lanes, and Isaacs’s car was the first car in the far-right lane. Id. ¶¶ 125–27.

       Isaacs first noticed a man walking in the crosswalk near his car while he was stopped at

the red light. Id. ¶ 130. The man, Delrawn Small, turned right off the crosswalk and began to

approach the driver’s side of Isaacs’s car. Id. ¶¶ 130, 133. As Small walked towards him, Isaacs

noticed that he was “large in stature,” appeared to be “upset and enraged,” and “was staring at

[Isaacs] with laser focus.” Id. ¶¶ 132, 134–35. Based on Small’s demeanor, Isaacs “believed that

Delrawn Small . . . recognized him as a police officer from a previous arrest.” Id. ¶ 136.

Alternatively, he thought that Small may have been approaching his vehicle with the intent to

commit a carjacking. Id. Isaacs began to fear for his physical safety, and he unholstered his firearm

so that he would be prepared to protect himself. Id. ¶ 137. As Small approached the car, Isaacs had

his driver’s-side window rolled down and he held his firearm in his right hand, facing the floor of

the car. Id. ¶¶ 129, 138.

       When Small reached Isaacs’s car, he shouted “I’m going to fucking kill you” at Isaacs. Id.

¶ 139. Small then “leaned into” the driver’s side of the car and “immediately struck [Isaacs] on the

right side of his face.” Id. ¶ 140. The force of the blow caused Isaacs “to fall backwards in his

seat.” Id. ¶ 141. Isaacs “perceived that he was the victim of [a] crime” and feared that “deadly




the record refer to Small v. City of New York, No. 17-cv-04315 (E.D.N.Y.), unless otherwise noted.
For this reason, I also refer to Isaacs’s answers using the singular “answer” throughout this opinion.
For the purpose of this motion to dismiss, I assume the truth of Isaacs’s factual allegations. See
Lundy v. Catholic Health Sys. of Long Island Inc., 711 F.3d 106, 113 (2d Cir. 2013).
                                                   2
physical force” would be used against him. Id. ¶¶ 142–43. In response, Isaacs “discharged his

firearm three times,” striking Small. Id. ¶¶ 145–46. Small fell backwards, away from the vehicle

and outside Isaacs’s line of vision. Id. ¶¶ 146–47. After placing his car in park, Isaacs exited the

vehicle and found Small “lying face down between two vehicles” behind Isaacs’s car. Id. ¶¶ 149–

50. Isaacs returned to his car, retrieved his cell phone, and called 911; he “informed the dispatcher

of his location [and] the fact that he had been attacked, and requested an ambulance.” Id. ¶¶ 152,

154. Small was later pronounced dead from the injuries he sustained during the shooting. Id. ¶ 30

(admitting, in response to the allegations in the Small v. City of New York complaint, that Small

was shot “in the intersection of Atlantic Avenue and Bradford Street in Brooklyn and that [he]

died.”).

           Following Small’s death, two sets of plaintiffs brought actions against the City, Isaacs, and

several other police officers. Their lawsuits, which arise under 42 U.S.C. § 1983 and New York

State law, seek damages for injuries stemming from the shooting and its aftermath. Zaquanna

Albert, Small’s live-in partner at the time of his death, filed suit on June 30, 2017 on behalf of

herself and two of her children: Z.S., a son of Albert and Small, and Z.I., Albert’s daughter. See

Compl., Case No. 17-cv-03957, ECF No. 1. Separately, Wenona D. Small, Small’s wife and the

administratrix of his estate, filed suit in Kings County Supreme Court on June 29, 2017, on behalf

of Small’s estate. See Compl., Case No. 17-cv-04315, ECF No. 1-1. The City of New York

subsequently removed the case to federal court, see Notice of Removal, ECF No. 1, and both cases

were consolidated before me for all pre-trial purposes on December 14, 2017 Order. After Isaacs

was acquitted of all charges against him at his criminal trial, I granted the parties leave to file

amended complaints on April 6, 2018. See Status Report, Case No. 17-cv-03957, ECF No. 24.




                                                     3
       In his answer to the amended complaints, Isaacs asserts four cross-claims against the City

for indemnification and damages. Together, the cross-claims propose several legal theories for

relief against the City: (1) any damages suffered by plaintiffs were caused by the City’s “culpable

conduct [and] negligent acts of omission or commission,” Answer ¶ 159; (2) the City is liable to

Isaacs under the doctrine of respondeat superior, id. ¶ 160, which entitles Isaacs to “recover the

amount” of any judgment owed to plaintiffs, id. ¶ 161; and (3) because all of Isaacs’s actions were

“within the performance of his duties and within the scope of his employment,” the City must

indemnify Isaacs under New York General Municipal Law section 50-k, id. ¶¶ 162–64.

       On October 18, 2018, I dismissed plaintiffs’ claims against the City.2 See Albert v. City of

New York, No. 17-cv-3957-ARR-SMG, 2018 WL 5084824 (E.D.N.Y. Oct. 18, 2018). Because the

City’s motion to dismiss was brought under Federal Rule of Civil Procedure 12(b)(6), my decision

was limited to the factual allegations contained in the two complaints regarding the events that led

to Small’s death. Id. at *3; see also Faulkner v. Beer, 463 F.3d 130, 134 (2d Cir. 2006) (“Generally,



2 After I dismissed all existing claims against the City, both sets of plaintiffs filed second amended
complaints on January 15, 2019. See Second Am. Compl., Case No. 17-cv-04315, ECF No. 50;
Second Am. Compl., Case No. 17-cv-03957, ECF No. 40 (“Albert Second Am. Compl.”). The
Albert plaintiffs’ second amended complaint includes claims against previously- unnamed police
officers who are alleged to have unlawfully “separated plaintiffs from Mr. Small during the final
moments of his life.” Albert Second Am. Compl. ¶ 1. In addition to several claims against the
individual officers, the Albert plaintiffs’ complaint includes a respondeat superior claim against
the City of New York based on plaintiffs’ assertion that these recently-named officers were acting
within the scope of their employment when they responded to the scene of Small’s death after
Isaacs called 911. Id. ¶¶ 89–91. On March 1, 2019, Magistrate Judge Steven M. Gold granted the
City’s request for an extension of time to file an answer on behalf of itself and the City defendants.
See Order, Mar. 1, 2019. At the same time, Isaacs also requested an extension of time “concomita nt
to the City’s extension.” Mot. for Extension 2, Case No. 17-cv-03957, ECF No. 48. Defendants
now have until March 28, 2019, to answer or otherwise respond to the plaintiffs’ second amended
complaints. Thus, while I previously dismissed all then-asserted claims against the City, the
plaintiffs’ second amended complaints assert new causes of action against the City. But see Mot.
for Extension 1 n.1 (noting that it is “unclear whether the Small [second amended] complaint is
directed at the City,” and the City’s response is not a concession that it “is required to make any
response to the Small [second] amended complaint”).
                                                  4
consideration of a motion to dismiss under Rule 12(b)(6) is limited to consideration of the

complaint itself.”). I held that the plaintiffs’ factual allegations were “deficient in three primary

respects,” collectively foreclosing their then-existing claims against the City. Albert, 2018 WL

5084824, at *4.

        Though I did not decide whether Isaacs was acting under “color of law” at the time of the

shooting, I held that plaintiffs could not sustain their Monell claims against the City because their

“policy or custom allegations fail as a matter of law.” Id. at *9. I also held that plaintiffs’ neglige nt

hiring, training, or supervision claims failed because their complaints contained no facts that would

support the conclusion that the City was aware of Isaacs’s “propensity for the conduct which

caused [plaintiffs’] injur[ies].” Id. at *13 (quoting Ehrens v. Lutheran Church, 384 F.3d 232, 235

(2d Cir. 2004). Finally, I held that the factual allegations contained in plaintiffs’ complaints, which

described a traffic dispute that preceded Isaacs’s split-second decision to use deadly force “almost

immediately” after Small approached Isaacs’s car, were insufficient to state a claim that Small was

acting within the scope of his employment at the time of Small’s death. Id. at *2, *12. My opinion

ultimately rested on my conclusion that the allegations in plaintiffs’ complaints described an

“intentional tort [that grew] out of a dispute which is not job related.” Id. at *12 (quoting Vargas

v. Correa, 416 F. Supp. 266, 272 (S.D.N.Y. 1976)). Accordingly, I found that respondeat superior

was “inapplicable.” Id. (quoting Vargas, 416 F. Supp. at 272); see also City Br. 3, ECF No. 53-1

(“In dismissing all [of] plaintiffs’ claims for respondeat superior liability against the City, this

Court held that the plaintiffs had not alleged facts supporting a plausible claim that Isaacs acted

within the scope of his employment when he shot and killed the decedent.” (emphasis added)).

        The City now moves to dismiss Isaacs’s cross-claims, arguing that Isaacs’s answer fails

“to allege any additional or contrary facts that could alter” the conclusion reached in my October



                                                    5
2018 decision regarding the scope of employment analysis. City Br. 7. As I explain further below,

I find that Isaacs’s factual allegations—in contrast to the plaintiffs’ version of the moments leading

up to Small’s death—do just enough to “nudge[] [his] claim[] across the line from conceivable to

plausible,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), thus stating a claim for

indemnification that survives the City’s 12(b)(6) motion. As a result, I deny the City’s motion to

dismiss the indemnification cross-claim brought against them, though I dismiss Isaacs’s other

cross-claims for failure to state a claim.

                                     STANDARD OF REVIEW
        To survive a motion to dismiss under Rule 12(b)(6), a complaint “must contain suffic ie nt

factual matter . . . to state a claim to relief that is plausible on its face.” County of Erie v. Colgan

Air, Inc., 711 F.3d 147, 149 (2d Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

Though plaintiff need not provide “detailed factual allegations,” “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

        “Motions to dismiss cross-claims are analyzed under the same standard” as other motions

to dismiss. Am. Med. Distribs. v. Macdonald Tuskey, No. 16-CV-6016 (VSB), 2018 WL 1478301,

at *2 (S.D.N.Y. Mar. 23, 2018). The court must review the factual allegations contained in the

operative complaint, accepting “all well-pleaded facts in the cross-claim as true and view[ing]

them in the light most favorable to the cross-claimant.” Smith v. Village of Norridge, No. 06 C

4250, 2008 WL 697352, at *2 (N.D. Ill. Mar. 12, 2008) (citing McMillan v. Collection Prof’ls Inc.,

455 F.3d 754, 758 (7th Cir. 2006)). However, the court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

555). As long as the cross-claimant provides enough facts “to raise the right to relief above a

speculative level,” the court must deny the motion to dismiss. Am. Home Assurance Co. v.

                                                   6
Senaduana Freight Forwarders, Inc., No. 08-20871-CIV-TORRES, 2009 WL 10698434, at *2

(S.D. Fla. Feb. 8, 2009) (citing Twombly, 550 U.S. at 555).

                                           DISCUSSION
   I.      Isaacs’s cross claim for indemnification survives because he plausibly alleges
           that he was operating within the scope of his employment at the time of Small’s
           death.
        Isaacs’s primary cross-claim seeks indemnification from the City in the event that the

plaintiffs recover a judgment against him. See Answer ¶¶ 162–64. Pursuant to New York General

Municipal Law section 50-k(3), the City

        shall indemnify and save harmless its employees in the amount of any judgment
        obtained against such employees in any state or federal court, or in the amount of
        any settlement of a claim approved by the corporation counsel and the comptroller,
        provided that the act or omission from which such judgment or settlement arose
        occurred while the employee was acting within the scope of his public employme nt
        and in the discharge of his duties and was not in violation of any rule or regulatio n
        of his agency at the time the alleged damages were sustained; the duty to indemnify
        and save harmless prescribed by this subdivision shall not arise where the injury or
        damage resulted from intentional wrongdoing or recklessness on the part of the
        employee.

        Isaacs argues that he is entitled to indemnification because his actions on July 4, 2016,

were “within the performance of his duties and within the scope of his employment as [a] New

York City Police Officer,” and he “did not violate any of the rules and regulations” of the Police

Department. Answer ¶ 162. The City does not allege that Isaacs violated any rules or committed

“intentional wrongdoing or recklessness,” Gen. Mun. § 50-k(3); instead, it argues that Isaacs has

failed to state a claim for relief under the indemnification statute because his factual allegatio ns

demonstrate that Small’s death did “not arise from any actions by Isaacs within the scope of his

employment by the City,” City Br. 6. Both parties appear to agree that the scope of employme nt

analysis under section 50-k(3) is identical to the comparable analysis for a respondeat superior

claim. See City Br. 7–11 (citing cases analyzing a respondeat superior claim in the context of the


                                                  7
section 50-k(3) analysis); Isaacs Opp’n 4–8, ECF No. 53-2 (same); see also Kelly v. City of New

York, 692 F. Supp. 303, 308 (S.D.N.Y. 1988) (citing Stavitz v. City of New York, 471 N.Y.S.2d

272 (App. Div. 1984), a case analyzing the City’s liability for the actions of its employees, while

addressing a section 50-k(3) indemnification claim).

       “An employee’s actions fall within the scope of employment where the purpose in

performing such actions is to further the employer’s interest, or to carry out duties incumbent upon

the employee in furthering the employer’s business.” Danner-Cantalino v. City of New York, 926

N.Y.S.2d 109, 110 (App. Div. 2011) (citation omitted). Courts in New York consider several

factors when evaluating whether an employee’s action “falls within the scope of employme nt, ”

including the “time, place and occasion for the act; . . . whether the act is one commonly done by

such an employee; . . . and whether the specific act was one that the employer could reasonably

have anticipated.” Mosca v. City of New York, No. 17-CV-4327 (SJF)(SIL), 2018 WL 3151704, at

*6 (E.D.N.Y. Apr. 24, 2018) (quoting Mingo v. United States, 274 F. Supp. 2d 336, 346 (E.D.N.Y.

2003)), adopted by 2018 WL 2277837 (E.D.N.Y. May 18, 2018). The employee’s “subjective

characterization of the incident is not dispositive of the issue of whether he acted within the scope

of his employment.” Longin ex rel. Longin v. Kelly, 875 F. Supp. 196, 203 (S.D.N.Y. 1995); see

also Gibbs v. City of New York, 714 F. Supp. 2d 419, 422 (E.D.N.Y. 2010) (observing that “[t]he

test must be an objective, not a subjective one,” and “[a]n inquiry into the undeclared motives

prompting the conduct of a policeman” is irrelevant to the analysis). Ultimately, the scope of

employment analysis “is heavily dependent on factual considerations,” Wong v. City of New York,

571 N.Y.S.2d 262, 263 (App. Div. 1991), and it turns on “the surrounding facts and circumsta nces

and . . . the [employee’s] conduct,” rather than the employee’s unsupported and conclusory

assessment of his motivations or intentions, Gibbs, 714 F. Supp. 2d at 422.



                                                 8
        As I explained above, I previously ruled that the plaintiffs’ factual allegations were

insufficient to demonstrate that Isaacs was operating within the scope of his employment at the

time of Small’s death. Yet even the City acknowledges that my October 2018 decision does not

automatically compel the same conclusion here. See City Br. 1 (“Isaacs’s answer adds no new facts

sufficient to alter the Court’s conclusions.”). The reason is simple: when reviewing a 12(b)(6)

motion, my analysis is limited to the facts alleged by the claimant in the operative complaint, and

I do not consider any competing or contradictory facts that may exist in other parts of the record.

Cf. Sentry Select Ins. Co. v. LBL Skysystems (U.S.A.), Inc., 486 F. Supp. 2d 496, 503 (E.D. Pa.

2007) (“The Court must only consider those facts alleged in the cross-claim in considering [a

12(b)(6) motion].”). Thus, in the instant motion, I limit my review to the facts contained in Isaacs’s

answer, because that pleading—as opposed to plaintiffs’ complaints—provides the relevant

context for Isaacs’s cross-claims. See Answer ¶¶ 118–64; see also Am. Home Assurance Co., 2009

WL 10698434, at *3 (noting, when reviewing a 12(b)(6) motion to dismiss cross-claims, that it is

the cross-claimant’s responsibility to make “specific reference to supporting facts to support [his]

cross-claims”).3 Isaacs’s answer contains its own set of factual allegations, requiring the court to



3 The City cites two cases where a court held that its prior determination that the plaintiff could
not sustain a respondeat superior claim necessarily foreclosed an associated claim for
indemnification. Importantly, both cases involved summary judgment decisions, rather than
motions to dismiss. See Turk v. McCarthy, 661 F. Supp. 1526, 1537 (E.D.N.Y. 1987) (dismiss ing
the cross-claimant’s indemnification cross-claim because the court had already held that the
defendant “was not acting within the scope of his employment” at the time of the events in
question); Longin ex rel. Longin, 875 F. Supp. at 204 (“In light of our finding . . . that defendant
Kelly was not acting within the scope of his employment . . . , defendant Kelly’s cross-claims for
representation and indemnification are dismissed.” (citation omitted)). In contrast, because my
October 2018 decision responded to the City’s 12(b)(6) motion, I did not make a determina tio n
regarding the merits of Isaacs’s claim that he was acting within the scope of his employment when
he shot and killed Small, and I also do not reach the merits of his claim here. See, e.g., Glob.
Network Commc’ns, Inc. v. City of New York, 458 F.3d 150, 155 (2d Cir. 2006) (“The purpose of
Rule 12(b)(6) is to test . . . the formal sufficiency of the [claimant’s] statement of a claim for relief
without resolving a contest regarding its substantive merits.”).
                                                   9
engage in an independent analysis of his claim for indemnification. Cf. Mosca v. City of New York,

No. 17-CV-4327 (SJF)(SIL), 2018 WL 6835524, at *10 (E.D.N.Y. Dec. 26, 2018) (observing, in

dismissing defendant’s cross-claims, that the cross-claimant “fail[s] to assert any additional facts”

beyond the underlying complaint, and “[o]n that basis alone,” the claims should be dismissed),

adopted in relevant part by 2019 WL 938936 (E.D.N.Y. Feb. 25, 2019).

       In comparison with the facts alleged in the plaintiffs’ complaints, Isaacs’s answer provides

a markedly different representation of the events immediately preceding Small’s death. Plaintif fs

alleged that the interaction between Small and Isaacs began when Isaacs cut off Small’s car,

making eye-contact with the passengers in the car before arriving at the traffic light. Albert, 2018

WL 5084824, at *1. Plaintiffs alleged that Small then “began walking toward Isaacs’s car” to

confront him about his driving; “[a]lmost immediately” after he noticed Small approach him,

Isaacs rolled down his window and shot Small three times. Id. at *2. These allegations describe

Small as a concerned driver who was killed seconds after he began walking towards Isaacs’s car,

before any additional interaction could occur between the parties. Isaacs, in contrast, does not

allege that the events began with a driving dispute; instead, he asserts that he first became aware

of Small when he noticed a man moving intentionally towards the driver’s side of his car and

watching him with laser-like focus. See Answer ¶¶ 131, 133–34. He alleges that Small proceeded

to threaten him and then used violent force against him, suggesting that he had both the means and

the desire to follow through on his threat. Id. ¶¶ 139–43. These factual allegations help to support

Isaacs’s contention that he feared Small may have recognized him as a police officer or intended

to steal his car, id. ¶ 136, linking his subjective motivation and internal concerns to Small’s external

behavior. See, e.g., Gibbs, 714 F. Supp. 2d at 422 (noting that “the surrounding facts and




                                                  10
circumstances . . . [of] the servant’s conduct” can be used to support and infer the employee’s state

of mind at the time of the underlying events). 4

       The City argues that Small’s fatal shooting resulted from “a private matter completely

untethered from [Isaacs’s] work as an NYPD officer.” City Br. 6. It argues that Isaacs’s

allegations—despite their differences from the plaintiffs’ allegations—still fail to demonstrate that

his actions were taken pursuant to his professional duties or responsibilities. Id. The City relies on

several cases that involve longstanding personal disputes between spouses or drunken attempts by

officers to use police affiliation to gain a personal advantage. See, e.g., Mastroianni v.

Incorporated Village of Hempstead, 560 N.Y.S.2d 843, 845 (App. Div. 1990) (holding that an off-

duty officer who fatally shot his wife’s lover was not acting within the scope of his employme nt);

Turk v. McCarthy, 661 F. Supp. at 1526, 1536 (E.D.N.Y. 1987) (holding that the City was not

vicariously liable when an off-duty officer, who had identified himself as police “as a means of

trying to obtain special treatment from the security guards,” shot a man at an amusement park).

Isaacs’s allegations have little in common with these cases: There is nothing in his answer that

suggests that he and Small were engaged in a personal dispute or disagreement that predated

Small’s use of physical violence. Instead, Isaacs plausibly alleges that his use of force was

compelled by his obligations as a police officer. He alleges that he shot Small in order to prevent

Small from committing a serious crime and to protect himself from imminent and probable harm—

both of which fall within his duties as an employee of the City. See, e.g., DeVito v. Barrant, No.



4 Plaintiffs also alleged that Isaacs thought that Small may have recognized him as an officer. See
Albert, 2018 WL 5084824, at *2. However, in contrast to Isaacs’s answer, plaintiffs alleged no
additional facts to support this conclusory statement or to link Isaacs’s subsequent actions to his
professional obligations. See, e.g., Stevens v. Kellar, 977 N.Y.S.2d 461, 463 (App. Div. 2013)
(distinguishing, for the purpose of the scope of employment analysis, between the conclusory
manner in which the officer “characterizes” his conduct and the presence of actual facts that tend
to support this characterization).
                                                   11
03-CV-1927 DLI RLM, 2005 WL 2033722, at *8 (E.D.N.Y. Aug. 23, 2005) (holding that, under

the officer’s “version of events, he was arguably authorized to use deadly force” in the

circumstances); Isaacs Opp’n 8 n.2 (“Deadly physical force may be used . . . when [the officer]

reasonably believes that: . . . the use of deadly physical force is necessary to defend the police

officer . . . from what the officer reasonably believes to be the use or imminent use of deadly

physical force” (citing N.Y. Penal Law § 35.30)).

        The facts of DeVito v. Barrant are particularly on point. There, the court denied the City’s

motion for summary judgment on plaintiff’s respondeat superior claim. 2005 WL 2033722, at *8.

The officer in DeVito alleged that he fired his gun only after the plaintiff threatened to use deadly

force against him and “slashed forcefully at [the officer] with [a] knife.” Id. at *2. These facts were

sufficient to defeat a motion for summary judgment, as the officer’s use of force in those

circumstances was consistent with his professional duty to prevent crimes from occurring. See id.

at *8. The City notes that the officer in DeVito identified himself as an officer, displaying his shield

and his identification card, and first attempted to arrest the plaintiff before using deadly force —

facts which are not alleged by Isaacs in his answer. See City Reply 3, ECF No. 53-3.5 These

circumstantial differences, however, are immaterial; at this stage of review, Isaacs need only

provide a sufficient basis for a finding that he was “arguably engaged in police business,” even

though he was off-duty at the time of the shooting. Medley v. City of New York, No. CV 94-

3708(RJD), 1998 WL 938731, at *3 (E.D.N.Y. Dec. 3, 1998). To survive a motion to dismiss, in




5 The City suggests that Isaacs’s failure to identify himself as an officer or display his badge before
he shot Small forecloses his claim for indemnification. See City Reply 4. The City also rightly
observes that an off-duty officer’s display of his badge is not, by itself, dispositive to the scope of
employment analysis, and it cites no authority to support the related but opposite claim that a
failure to display a badge or identify oneself as an officer is dispositive to the analysis. See also
Isaacs Opp’n 7–8.
                                                  12
other words, Isaacs need not prove that he was engaged in police business as long as his version

of the events presents a plausible basis for that conclusion. See, e.g., Glob. Network Commcn’s,

Inc., 458 F.3d at 155 (advising that a 12(b)(6) motion “assesses the legal feasibility of the

complaint, but does not weigh the evidence that might be offered to support it”).

         In sum, Isaacs’s allegations are sufficient to state a claim that he was acting within the

scope of his employment, thus providing him with a basis for an indemnification claim against the

City. This conclusion is further supported by the “special” nature of “a police officer’s job.”

Medley, 1998 WL 938731, at *2. Though he was off-duty at the time of the shooting, Isaacs

remained “duty bound to act in his official capacity should circumstances arise which warrant

police intervention.” Id. (quoting Hacker v. City of New York, 229 N.E.2d 613, 615 (N.Y. 1967)

(Keating, J., dissenting)); see also Schilt v. N.Y.C. Transit Auth., 759 N.Y.S.2d 10, 14 (App. Div.

2003) (“It is well settled that a police officer’s jurisdiction is statewide and police officers are

responsible for enforcing the law any time, anywhere in this State.”) (citing N.Y. Crim. Proc. Law

§ 140.10(3); Alifieris v. Am. Airlines, Inc., 472 N.E.2d 303, 306 (N.Y. 1984))). Isaacs’s factual

allegations support his assertion that he was required to use force to prevent Small from

committing a crime or using deadly force against him. Because these objectives are consistent with

the interests of the City, he plausibly alleges that he was required “to carry out duties incumbe nt

upon [him] in furthering [his] employer’s business,” Fiore-Rosenfeld v. Town of Brookhaven, No.

14-13166, 2015 NYLJ LEXIS 1959, at *10 (N.Y. Sup. Ct. May 5, 2015) (quoting Beauchamp v.

City of New York, 771 N.Y.S.2d 129, 131 (App. Div. 2004)), and, as a result, he states a claim for

indemnification sufficient to defeat the City’s 12(b)(6) motion.

   II.      The City’s other arguments for dismissal of Isaacs’s indemnification claim fail.
         The City provides three alternative bases for dismissal of Isaacs’s identification claim,

arguing that: (1) the claim should be dismissed because it is not yet ripe for adjudication, (2) a

                                                 13
determination that Isaacs was not acting within the scope of his employment is not “arbitrary and

capricious,” and (3) the claim should be dismissed because Isaacs failed to file a notice of claim

form with the City prior to raising this claim in his answer to the complaints. See City Br. 11–14,

16–17. These arguments are contradictory and premature, and they fail to explain why the court

must dismiss the cross-claim at this stage of the litigation.

        Though the City is correct that “[c]laims for indemnification do not generally ripen until a

judgment in the underlying action is paid.” Harris v. Rivera, 921 F. Supp. 1058, 1062 (S.D.N.Y.

1995), this well-established fact does not compel dismissal of Isaacs’s cross-claim. Courts “have

generally taken two approaches when third-party defendants assert indemnification claims before

judgment.” Cucchiara v. Hollingsworth, No. 15-CV-314 (KBF), 2016 WL 6068193, at *8

(S.D.N.Y. Oct. 14, 2016). Though some courts have chosen to dismiss indemnification cross-

claims as unripe, see, e.g., Nevares v. Morrissey, No. 95 Civ. 1135(JGK), 1998 WL 265119, at *9

(S.D.N.Y. May 22, 1998), it is far more common for courts in this circuit to retain jurisdiction over

a technically unripe indemnification claim in the interests of judicial economy and fairness, see,

e.g., Hanson v. New York City, No. 15-CV-1447 (MKB), 2018 WL 1513632, at *23 (E.D.N.Y.

Mar. 27, 2018); Harris, 921 F. Supp. at 1062 (observing that “courts have created a broad

exception” to the rule that indemnification claims do not ripen until a judgment is rendered (citing

Mars Assocs. v. N.Y.C. Educ. Constr. Fund, 513 N.Y.S.2d 125, 133 (App. Div. 1987))).

        In this case, judicial economy and fairness are served by the court’s retention of the

indemnification claim. It would be a significant waste of judicial resources to require Isaacs to file

a separate claim in state court after a judgment is rendered against him. See, e.g., Banks v.

Yokemick, 144 F. Supp. 2d 272, 285 (S.D.N.Y. 2001). I am not convinced by the City’s argument

that the court should dismiss Isaacs’s indemnification claim due to its prematurity. Instead, I agree



                                                  14
with the other courts that have held that it is far preferable to retain jurisdiction over the claim but

“defer[] consideration of the indemnification cross-claim until after a verdict as to liability has

been entered.” Hanson, 2018 WL 1513632, at *23 (quoting Cucchiara, 2016 WL 6068193, at *8).6

Until a final determination on Isaacs’s liability has been made, the indemnification claim exists

only as a placeholder; the City cannot be forced to actively litigate the claim unless and until a

judgment is rendered against Isaacs. Cf. Hogan v. City of New York, No. 04-CV-3298 (JFB)(SMG),

2008 WL 189891, at *6 (E.D.N.Y. Jan. 18, 2008) (holding that the City is not required to make a

final determination about indemnification until after a final judgment has been rendered, and

therefore a claimant cannot force the court or the City to make such a decision before trial). I thus

conclude that the City is not prejudiced by the court’s retention of the indemnification claim, and

I exercise my discretion to retain the claim despite its technical prematurity.

        Second, the City argues that its conclusion that Isaacs was not acting within the scope of

his employment at the time of Small’s death is not arbitrary and capricious, and therefore, it should

not be set aside by this court. City Br. 11 (quoting Cucchiara, 2016 WL 6068193, at *5). The

question of whether an employee’s acts were committed within the scope of his employment such




6 The City recognizes that many courts retain jurisdiction over a technically unripe indemnificatio n
claim, but it argues that I should follow the lead of the court in Cucchiara v. Hollingsworth and
dismiss Isaacs’s claim here. The City’s citation to Cucchiara is inapposite. First, Cucchiara
involved a motion by the defendant for leave to implead the City, rather than the dismissal of an
already-asserted indemnification claim included in a timely answer to the underlying complaint.
See 2016 WL 6068193, at *2. Second, though the court in Cucchiara found that it would prejudice
the City to require it to remain in the action, the same conclusion does not apply here, as the City
remains a defendant to the Albert plaintiffs’ complaint based on the plaintiffs’ assertion of new
causes of action against the previously unnamed defendant officers. See supra note 2. Finally, to
the extent that Cucchiara is inconsistent with the weight of authority in this circuit, I am more
persuaded by the courts that have held that “[j]udicial economy dictates that [an indemnificatio n]
cross-claim against the City be litigated at the same time as [the plaintiff’s] primary claim,” Woo
v. City of New York, No. 93CIV7007(AJP)(HBD), 1996 WL 457337, at *14 (S.D.N.Y. Aug. 14,
1996).
                                                  15
that the employee is “entitled to . . . indemnification by the City” is a matter that should be

“determined in the first instance by the Corporation Counsel . . . and his determination may be set

aside only if it lacks a factual basis, and in that sense, is arbitrary and capricious.” Banks, 144 F.

Supp. 2d at 284 (emphasis omitted) (quoting Williams v. City of New York, 476 N.E.2d 317, 318

(N.Y. 1985)). The arbitrary and capricious standard of review applies to decisions regarding the

City’s representation of an employee in a legal action as well as the related, but distinct, decision

by the City regarding indemnification of an employee. Id. However, as the City itself

acknowledges, the Corporation Counsel does not make a final decision about whether to indemnify

an employee until after a judgment has been rendered against the employee. See City Br. 13

(quoting Cucchiara, 2016 WL 6068193, at *8). This is because the City does not decide whether

to indemnify an employee until the issue is ripe, which does not happen until a finding of liability

has been made. Id.; see also Hogan, 2008 WL 189891, at *3 (“[I]ndemnification is premised either

upon the existence of a judgment obtained in court against the employer or upon the settlement of

a claim, and there is no suggestion that an indemnification decision must be made in advance of

either of those triggering events.”). In other words, the fact that Isaacs’s claim for indemnifica tio n

will not technically ripen until a judgment is rendered against him also requires the court to reject

this argument for dismissal.

       The City points out that it previously declined to represent Isaacs in this action, purportedly

based on its conclusion that Isaacs was not acting within the scope of his employment at the time

of the events on July 4, 2016. See City Br. 10 n.12; see also City Reply 8. But the City’s decision

regarding representation of an employee is not the same as its decision regarding indemnifica tio n




                                                  16
of an employee.7 The representation decision arises at a different period of time in the litigatio n,

and it falls within a different subsection of the statute. See Gen. Mun. § 50-k(2) (setting forth the

criteria for the City’s representation of an employee in a legal action); see also Banks, 144 F. Supp.

2d at 281, 287 (holding that the City’s decision to decline representation of the defendant “cannot

be deemed arbitrary or capricious,” while expressly reserving a related review of the

indemnification decision until after “the jury returns a verdict of liability” against the employee).

As a result, even when the City has previously declined to represent an employee, courts regularly

defer consideration of a separate claim for indemnification until the issue becomes ripe. See, e.g.,

Banks, 144 F. Supp. 2d at 287 (holding that the court will wait to consider the indemnifica tio n

question until “after the jury has returned its verdict on the plenary action, and after the City has

had a reasonable opportunity, following its assessment of the evidence at trial, to decide whether

or not it will indemnify”); Hanson, 2018 WL 1513632, at *23 (“[T]he Court sees no reason to

adjudicate the indemnification issues prior to any liability determination.”). 8 Though a final



7 Moreover, this matter comes before the court on a 12(b)(6) motion to dismiss, which means that
the court is not entitled to review documents outside of the pleadings unless those documents are
incorporated within the complaint by reference. The letter in which the City informed Isaacs that
it would not represent him in this action is not before the court, so the court has no basis for
concluding that the City made its representation decision based on a finding that Isaacs was not
acting within the scope of his employment. Even if the City declined representation due to a
legitimate, fact-based conclusion that Isaacs was not operating within the scope of his employme nt,
see City Reply 8, the statute contemplates a bifurcated, two-step process of representation and
indemnification, and the City’s final decision on indemnification is not made until after a verdict
is entered against the employee. See § Gen. Mun. 50-k(2)–(3); Cucchiara, 2016 WL 6068193, at
*5, *8 (citing cases).

8 Admittedly, the issues before the court in this case are different from those decided by the courts
in the other cases cited by the parties. In Banks and Hogan, for example, the cross-claimants sought
a prejudgment indemnification decision by the court, while the City asked the court to allow it to
delay its decision until after the conclusion of the trial. See Banks, 144 F. Supp. 2d at 274; Hogan,
2008 WL 189891, at *1. In contrast, in this case, the City asks the court to approve a prejudgme nt
determination on indemnification. The City’s position in this case contradicts the positions it has
taken in the other cases cited by the parties, and the City provides no authority to support its
                                                 17
indemnification determination by the City may ultimately survive the deferential “arbitrary and

capricious” review, it is too early for the court to decide this issue.

           For many of the same reasons, I am not convinced by the City’s argument that the

indemnification cross-claim must be dismissed because Isaacs has not yet filed a notice of claim

form with the City. As Isaacs points out, a notice of claim form need not be filed until the claim is

technically ripe for adjudication. See Isaacs Opp’n 13 (citing Wong v. Yoo, 649 F. Supp. 2d 34, 77

(E.D.N.Y. 2009)). “[T]he City’s argument that the § 50-k(3) claim[] must be dismissed in light of

[Isaacs’s] failure to serve a notice of claim fails precisely because the § 50-k(3) claim[] [is]

technically premature.” Wong v. Yoo, 649 F. Supp. 2d at 77. Though the City has already made a

decision not to represent Isaacs, it has not made a “‘final and binding’ determination on the

[indemnification] issue, and therefore, no claim has yet ‘arise[n]’ to trigger the notice-of-cla im

requirement.” Id. (first citing N.Y. C.P.L.R. 217(1); then quoting Gen. Mun. § 50-k(6)).

    III.      Isaacs’s other cross-claims are dismissed for failure to state a claim.
           In addition to his indemnification cross-claim, Isaacs asserts three alternative claims for

damages against the City. The first cross-claim argues that any injuries suffered by plaintiffs were

caused by the negligence and “culpable conduct” of the City. Answer ¶ 159. The second and third

cross-claims collectively assert a claim for respondeat superior, arguing that Isaacs is “entitled to

recover the amount” of any judgment rendered against him from the City. Id. ¶¶ 160–61.

           The City’s motion to dismiss these cross-claims is granted. First, Isaacs fails to respond to

the City’s arguments for dismissal of these claims, thus abandoning his right to assert them. See

Dawson v. City of New York, No. 13-CV-5956 (JMF), 2014 WL 5020595, at *3 (S.D.N.Y. Oct. 8,


contention that the statute authorizes it to make an indemnification decision before trial. Moreover,
Isaacs cites to cases that suggest that such a decision may not be made until after trial, see Isaacs
Opp’n 11–12, and the City itself asserts that it will not make its determination in these cases until
a judgment is rendered, see City Br. 13.
                                                    18
2014) (“Plaintiff appears to have abandoned those claims insofar as he does not oppose

Defendant’s motion to dismiss them.”). Moreover, Isaacs asserts no facts to support his argument

that Small’s death and the resulting injuries suffered by the plaintiffs were caused by the City’s

own negligent conduct. Additionally, the doctrine of respondeat superior, which entitles a plaintiff

to recover from an employer for injuries suffered as a result of an employee’s actions, is a “legal

non sequitur” in this case. City Br. 15. Isaacs seeks to recover from his employer for any damages

that are claimed by the plaintiffs, rather than for injuries that he suffered individually due to the

conduct of other employees.        As discussed above, Isaacs properly states a claim for

indemnification, but his respondeat superior cross-claim is inapplicable to the facts of this case.

                                         CONCLUSION

       For the foregoing reasons, the City’s motion to dismiss Isaacs’s cross-claims is granted in

part and denied in part. Specifically, the indemnification cross-claim remains in the case, but the

first, second, and third cross-claims are dismissed for failure to state a claim. In the event that a

judgment is rendered against Isaacs, the City may renew its claim that its final determina tio n

regarding Isaacs’s entitlement to indemnification is not arbitrary and capricious.



SO ORDERED.



Date: March 13, 2019                                                  ________/s/______________
      Brooklyn, New York                                              Allyne R. Ross




                                                 19
